DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-07-19 (herein referred to as the Reply) where claim(s) 1-24, 31-36 are pending for consideration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s)  is/are rejected on the ground of nonstatutory double patenting as being unpatentable over various claim(s) of U.S. Patent No. 10972328
Claim(s) 1, 9, 17, 31
Instant claim 1 is unpatentable over claim(s) 1 of U.S. Patent No 10972328. Instant claim 1 is a broader version of claim(s) 1 of U.S. Patent No 10972328 as instant claim(s) 1 is effectively claim 1 of U.S. Patent No 10972328 with the following limitations omitted:
wherein the resource allocation includes resource allocations of three adjacent subcarriers where only two subcarriers of the three adjacent subcarriers are used for transmitting the uplink communication;

wherein the 
Consequently, instant claim 1 anticipates claim 1 of U.S. Patent No 10972328 and therefore the claims are not patently distinct.
With regards to other potential differences: Although the claims at issue are not identical, they are not patentably distinct from each other because: the claim(s) at issue only differ by small grammatical nuances, sentence structure arrangement, use of patentably indistinguishable synonyms, and/or a combination thereof. The differences do not change the claim scope such that the claim(s) at issue are patentably distinct.
Similar logic and arguments made for instant claim 1 are also applicable to instant claim 9 in view of claim 9 of U.S. Patent No 10972328, where the instant claim is broader than the patented claim and therefore anticipates the patented claim. Similar logic and arguments made for instant claim 1 are also applicable to instant claim 9 in view of claim 9 of U.S. Patent No 10972328, where the instant claim is broader than the patented claim and therefore anticipates the patented claim. Similar logic and arguments made for instant claim 1 are also applicable to instant claim 31 in view of claim 24 of U.S. Patent No 10972328, where the instant claim is broader than the patented claim and therefore anticipates the patented claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim(s) 3, 11, 19, 33
Claim 3 is unpatentable over claim(s) 1 of U.S. Patent No 10972328. Instant claim 3 is effectively a version of claim 1 of U.S. Patent No 10972328 in dependent form. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: the claim(s) at issue only differ by small grammatical nuances, sentence structure arrangement, use of patentably indistinguishable synonyms, and/or a combination thereof. The differences do not change the claim scope such that the claim(s) at issue are patentably distinct.
Similar logic and arguments are also applicable to instant claim 11 in view of claim 9 of U.S. Patent No 10972328. Similar logic and arguments are also applicable to instant claim 19 in view of claim 17 of U.S. Patent No 10972328. Similar logic and arguments are also applicable to instant claim 33 in view of claim 24 of U.S. Patent No 10972328.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim(s) 2, 4-8, 10, 12-16, 18, 20-24, 32, 34-36
The below identified dependent claims are not patently distinct over various dependent claims of U.S. Patent No 10972328. In these cases, the instant claims are either near-identical and/or broader (and therefore anticipates the patented claims) to their counterpart claims in U.S. Patent No 10972328.

Instant Claims
U.S. Patent No 10972328
2
2
4
3
5
4
6
5
7
6
8
7
10
10
12
11
13
12
14
13
15
14
16
15
18
18
20
19
21
20
22
21
23
22
24
23
32
25
34
26
35
27
36
29


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(a)
Claim(s) 31 and 32-36
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
The claim(s) recite variants of:
A wireless communication device for wireless communication, comprising: memory; and one or more processors coupled to the memory, the memory and the one
or more processors configured to: receive, by a base station, a symbol in an uplink communication,

By way of the preamble, claim 31 is directed to a “wireless communication device” and within the functionality of processor of the wireless communication device is configured to: “receive, by a base station, a symbol…” As claimed, the “wireless communication device” is a distinct and different element from the “base station” (i.e., wireless communication device is not the base station). Presumably the claimed base station would have its own processor and memory different from those in the “wireless communication device.” Consequently, the claim effectively requires that the “wireless communication device” is separate device that controls a base station to perform the receive, determine, and apply steps.
However, the Specification describes embodiments where effectively the claimed wireless communication device is the base station. The Specification is silent with regards to an independent device (wireless communication device) configured to cause functionality at a base station. 
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mikkonen_775 (US20080262775) in view of Vos_447 (US20190222447)
Claim(s) 1, 31
Mikkonen_775 teaches
	receiving, by a base station, a symbol in an uplink communication, The receiver may be a radio receiver such as a base station for receiving (uplink) OFDM symbols and applying a frequency error estimation algorithm according to an embodiment of the invention. Frequency error estimation includes determining a phase rotation factor to compensate for the frequency error <FIG(s). 1, 2; para. 0002, 0023-0026, 0030-0031>.
	determining, by the base station, a phase rotation for the symbol associated with the uplink communication, frequency error estimation operations include determine a proper phase rotation value for each received signal's symbols. <FIG(s). 5, 6B, 6C; para. 0046-0048>.
	wherein the phase rotation is determined based at least in part on a tone index associated with the resource allocation; and Phase rotation indicators, which are used to determine the phase rotation, are determined based on equations that are further based on a subcarrier index associated where the symbols were transmitted. Therefore, the phase rotation is determined at based on subcarriers used to transmit the symbols (which is considered an allocation since they were transmitted on). <FIG(s). 5; para. 0048>.
	applying, by the base station, the phase rotation to the symbol. Received symbols are demodulated in accordance with phase rotation factor to compensate for the frequency error. <FIG(s). 2, 7; para. 0031, 0034, 0051>.
Mikkonen_775 does not explicitly teach
wherein the uplink communication 
uses a two-tone modulation scheme and 
is associated with a resource allocation at sub physical resource block granularity;
However in a similar endeavor, Vos_447 teaches
	wherein the uplink communication 
uses a two-tone modulation scheme and Signal modulation using a two-tone Sub-PRB scheme for resources allocated to DMRS symbols <para. 0098>.
is associated with a resource allocation at sub physical resource block granularity; Signal modulation using a two-tone Sub-PRB scheme. <para. 0098>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Mikkonen_775 with the embodiment(s) disclosed by Vos_447. One of ordinary skill in the art would have been motivated to make this modification in order to provide methods and apparatuses for implementation of cyclic prefixes (CP), demodulation reference signals (DMRS), or both, in 2 sub-carrier Pi/2 binary phase shift keying (BPSK) modulation in a communication system. Such technologies are beneficial in new LTE-based specification such as eMTC. See para. 0007, Background.
Claim(s) 2, 32
Mikkonen_775 does not explicitly teach
wherein the two-tone modulation scheme uses .pi./2 binary phase shift keying (BPSK) modulation.
However in a similar endeavor, Vos_447 teaches
	wherein the two-tone modulation scheme uses .pi./2 binary phase shift keying (BPSK) modulation. 2 sub-carrier Pi/2 binary phase shift keying (BPSK) modulation <para. 0003-0004, 0032>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Mikkonen_775 with the embodiment(s) disclosed by Vos_447. One of ordinary skill in the art would have been motivated to make this modification in order to provide methods and apparatuses for implementation of cyclic prefixes (CP), demodulation reference signals (DMRS), or both, in 2 sub-carrier Pi/2 binary phase shift keying (BPSK) modulation in a communication system. Such technologies are beneficial in new LTE-based specification such as eMTC. See para. 0007, Background.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mikkonen_775 (US20080262775) in view of Vos_447 (US20190222447), and further view of AKITA_686 (US20080037686)
Claim(s) 3, 33
Mikkonen_775 does not explicitly teach
wherein the tone index is a reference tone index, associated with the resource allocation, and 
	wherein the reference tone index is the same for multiple symbols.
However in a similar endeavor, AKITA_686 teaches
wherein the tone index is a reference tone index, associated with the resource allocation, and Phase rotation of -360*d/N*k degrees, where k is considered an index corresponding to a subcarrier. A subcarrier can be considered a tone. Therefore 'k' functions and acts in accordance with the claimed tone index. Further, d is an integer from 0 to N-1 in accordance with the information regarding subcarrier allocation and therefore k is associated with subcarrier allocation. <FIG(s). 1, 8; para. 0036-0040, 0058-0059>.
	wherein the reference tone index is the same for multiple symbols. Multiple OFDM symbols may be transmitted on the same tone and the tone's are index according to k. Therefore, a tone exists such that it is the same for multiple OFDM symbols. <FIG(s). 6, 7; para. 0077, 0082, 0084-0086>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Mikkonen_775 and Vos_447 with the embodiment(s) disclosed by AKITA_686. One of ordinary skill in the art would have been motivated to make this modification in order to eliminate or minimize the change in phase difference among subcarriers caused by cyclic delay when applying cyclic delay diversity to the OFDM communication system. See para. 0011.
Claim(s) 4, 34
Mikkonen_775 does not explicitly teach
wherein the reference tone index matches a tone index of one of three tones associated with the resource allocation.
However in a similar endeavor, AKITA_686 teaches
	wherein the reference tone index matches a tone index of one of three tones associated with the resource allocation. FIG. 7 shows 3 carriers (index) allocated to the modulated symbols. Accordingly when applying phase rotation k, k must be at least one of the three carriers. <FIG(s). 4, 7; para. 0019, 0050>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Mikkonen_775 and Vos_447 with the embodiment(s) disclosed by AKITA_686. One of ordinary skill in the art would have been motivated to make this modification in order to eliminate or minimize the change in phase difference among subcarriers caused by cyclic delay when applying cyclic delay diversity to the OFDM communication system. See para. 0011.
Claim(s) 5, 35
Mikkonen_775 does not explicitly teach
wherein the reference tone index is based at least in part on two tones associated with the resource allocation.
However in a similar endeavor, AKITA_686 teaches
wherein the reference tone index is based at least in part on two tones associated with the resource allocation. For any of the subcarriers in a particular row for allocated second modulation symbol, that subcarrier is 1 of 3 subcarriers allocated to the second modulation symbol. Accordingly that subcarrier and corresponding index is based on the other two subcarriers in that row. Note: The claim does not specify the context for the “is based…on” – therefore a broadest reasonable interpretation includes that the claimed index can be based on by merely existing in the allocation structure having 3 subcarriers/tones <FIG(s). 4, 7; para. 0019, 0050>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Mikkonen_775 and Vos_447 with the embodiment(s) disclosed by AKITA_686. One of ordinary skill in the art would have been motivated to make this modification in order to eliminate or minimize the change in phase difference among subcarriers caused by cyclic delay when applying cyclic delay diversity to the OFDM communication system. See para. 0011.
Claim(s) 6, 36
Mikkonen_775 does not explicitly teach
wherein the reference tone index is based at least in part on a midpoint between the two tones associated with the resource allocation.
However in a similar endeavor, AKITA_686 teaches
wherein the reference tone index is based at least in part on a midpoint between the two tones associated with the resource allocation. For any of the subcarriers in a particular row for allocated second modulation symbol, the second subcarrier (and corresponding) index is second of a 3 subcarrier allocation. Accordingly, the middle index is in the middle of the allocation for the second modulation symbol. Note: The claim does not specify the context for the “is based…on” – therefore a broadest reasonable interpretation includes that the claimed index can be based on by merely existing in the allocation structure having 3 subcarriers/tones and being in the middle <FIG(s). 4, 7; para. 0019, 0050>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Mikkonen_775 and Vos_447 with the embodiment(s) disclosed by AKITA_686. One of ordinary skill in the art would have been motivated to make this modification in order to eliminate or minimize the change in phase difference among subcarriers caused by cyclic delay when applying cyclic delay diversity to the OFDM communication system. See para. 0011.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mikkonen_775 (US20080262775) in view of Vos_447 (US20190222447), and further view of BAHNG_461 (US20200154461)
Claim(s) 7
Mikkonen_775 does not explicitly teach
wherein the tone index is a tone index of a tone in which the symbol is received.
However in a similar endeavor, BAHNG_461 teaches
wherein the tone index is a tone index of a tone in which the symbol is received. phase rotation is determined and applied to a subcarrier index that a symbol was received/transmitted on <FIG(s). 4; para. 0066>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Mikkonen_775 and Vos_447 with the embodiment(s) disclosed by BAHNG_461. One of ordinary skill in the art would have been motivated to make this modification in order to mitigate against a problem that the carrier phase rotation due to the synchronization impairment and a resulting phase shift increase or decrease in proportion to an index of a subcarrier to which data is mapped increases. See para. 0004.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mikkonen_775 (US20080262775) in view of Vos_447 (US20190222447), in view of BAHNG_461 (US20200154461), and further view of Kuchi_003 (US20110142003)
Claim(s) 8
Mikkonen_775 does not explicitly teach
wherein the phase rotation is reset at a start of a subframe or a start of a slot.
However in a similar endeavor, Kuchi_003 teaches
	wherein the phase rotation is reset at a start of a subframe or a start of a slot. Phase rotation values can be kept constant during a slot and they may take new values in different slots (i.e., phase value is slot dependent), which span both time and frequency dimensions. Accordingly, when a new value occurs in another set, the phase rotation is considered reset (with respect to a value used in a previous slot) <para. 0047-0048, 0056, 0058>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Mikkonen_775, Vos_447 and BAHNG_461 with the embodiment(s) disclosed by Kuchi_003. One of ordinary skill in the art would have been motivated to make this modification in order to achieve transmit diversity and precoding using multiple antennas in wireless networks. See para. 0030.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Vos_447 (US20190222447) in view of AKITA_686 (US20080037686)
Claim(s) 9, 17
Vos_447 teaches
	determining, by a user equipment, a phase rotation for a symbol associated with an uplink communication, Phase rotation operation is performed on the DMRS symbols in order to map respective ones of each pair of phase rotated symbols to respective ones of the pair of sub-carriers. <FIG(s). 13, 3, 4; para. 0007, 0054, 0061, 0077, 0091-0092, 0095>.
is to use a two-tone modulation scheme and Signal modulation using a two-tone Sub-PRB scheme. <para. 0098>.
is associated with a resource allocation at sub physical resource block granularity, and Signal modulation using a two-tone Sub-PRB scheme. <para. 0098>.
As discussed herein, Vos_447 teaches a wireless transmitter that is a user equipment <FIG(s). 16, para. 0084>.
Vos_447 does not explicitly teach
	wherein the phase rotation is determined based at least in part on a tone index associated with the resource allocation;
	applying, by a wireless transmitter, the phase rotation to the symbol associated with the uplink communication; and
	transmitting, by the user equipment, the symbol associated with the uplink communication.
However in a similar endeavor, AKITA_686 teaches
	determining, by a wireless transmitter, a phase rotation for a symbol associated with an uplink communication, Phase rotation of -360*d/N*k is determined, where k is the kth subcarrier. <FIG(s). 1, 8; para. 0058-0060>.
	wherein the phase rotation is determined based at least in part on a tone index associated with the resource allocation; Phase rotation of -360*d/N*k degrees , where k is considered an index corresponding to a subcarrier. A subcarrier can be considered a tone. Therefore 'k' functions and acts in accordance with the claimed tone index. Further, d is an integer from 0 to N-1 in accordance with the information regarding subcarrier allocation and therefore k is associated with subcarrier allocation. <FIG(s). 1, 8; para. 0036-0040, 0058-0059>.
	applying, by the wireless transmitter, the phase rotation to the symbol associated with the uplink communication; and Phase rotator applies phase rotation amount in based on -360*d/N*k degrees to at least first and second modulation symbols in a first and second subcarriers. <FIG(s). 1, 8; para. 0058-0060>.
	transmitting, by the user equipment, the symbol associated with the uplink communication. Wireless transmitter the modulated symbols <FIG(s). 1, 8, 9; para. 0062-0063>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Vos_447 with the embodiment(s) disclosed by AKITA_686. One of ordinary skill in the art would have been motivated to make this modification in order to eliminate or minimize the change in phase difference among subcarriers caused by cyclic delay when applying cyclic delay diversity to the OFDM communication system. See para. 0011.
Claim(s) 10, 18
Vos_447 teaches
wherein the two-tone modulation scheme uses π/2 binary phase shift keying (BPSK) modulation. 2 sub-carrier Pi/2 binary phase shift keying (BPSK) modulation <para. 0003-0004, 0032>.
Claim(s) 11, 19
Vos_447 does not explicitly teach
wherein the tone index is a reference tone index, associated with the resource allocation, 
	wherein the reference tone index is the same for multiple symbols.
However in a similar endeavor, AKITA_686 teaches
	wherein the tone index is a reference tone index, associated with the resource allocation, Phase rotation of -360*d/N*k degrees , where k is considered an index corresponding to a subcarrier. A subcarrier can be considered a tone. Therefore 'k' functions and acts in accordance with the claimed tone index. Further, d is an integer from 0 to N-1 in accordance with the information regarding subcarrier allocation and therefore k is associated with subcarrier allocation. <FIG(s). 1, 8; para. 0036-0040, 0058-0059>.
	wherein the reference tone index is the same for multiple symbols. Multiple OFDM symbols may be transmitted on the same tone and the tone's are index according to k. Therefore, a tone exists such that it is the same for multiple OFDM symbols. <FIG(s). 6, 7; para. 0077, 0082, 0084-0086>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Vos_447 with the embodiment(s) disclosed by AKITA_686. One of ordinary skill in the art would have been motivated to make this modification in order to eliminate or minimize the change in phase difference among subcarriers caused by cyclic delay when applying cyclic delay diversity to the OFDM communication system. See para. 0011.
Claim(s) 12, 20
Vos_447 does not explicitly teach
wherein the reference tone index matches a tone index of one of three tones associated with the resource allocation.
However in a similar endeavor, AKITA_686 teaches
	wherein the reference tone index matches a tone index of one of three tones associated with the resource allocation. FIG. 7 shows 3 carriers (index) allocated to the modulated symbols. Accordingly when applying phase rotation k, k must be at least one of the three carriers. <FIG(s). 4, 7; para. 0019, 0050>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Vos_447 with the embodiment(s) disclosed by AKITA_686. One of ordinary skill in the art would have been motivated to make this modification in order to eliminate or minimize the change in phase difference among subcarriers caused by cyclic delay when applying cyclic delay diversity to the OFDM communication system. See para. 0011.
Claim(s) 13, 21
Vos_447 does not explicitly teach
wherein the reference tone index is based at least in part on two tones associated with the resource allocation.
However in a similar endeavor, AKITA_686 teaches
	wherein the reference tone index is based at least in part on two tones associated with the resource allocation. For any of the subcarriers in a particular row for allocated second modulation symbol, that subcarrier is 1 of 3 subcarriers allocated to the second modulation symbol. Accordingly that subcarrier and corresponding index is based on the other two subcarriers in that row. <FIG(s). 4, 7; para. 0019, 0050>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Vos_447 with the embodiment(s) disclosed by AKITA_686. One of ordinary skill in the art would have been motivated to make this modification in order to eliminate or minimize the change in phase difference among subcarriers caused by cyclic delay when applying cyclic delay diversity to the OFDM communication system. See para. 0011.
Claim(s) 14, 22
Vos_447 does not explicitly teach
wherein the reference tone index is based at least in part on a midpoint between the two tones associated with the resource allocation.
However in a similar endeavor, AKITA_686 teaches
	wherein the reference tone index is based at least in part on a midpoint between the two tones associated with the resource allocation. For any of the subcarriers in a particular row for allocated second modulation symbol, the second subcarrier (and corresponding) index is second of a 3 subcarrier allocation. Accordingly the middle index is in the middle of the allocation for the second modulation symbol. <FIG(s). 4, 7; para. 0019, 0050>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Vos_447 with the embodiment(s) disclosed by AKITA_686. One of ordinary skill in the art would have been motivated to make this modification in order to eliminate or minimize the change in phase difference among subcarriers caused by cyclic delay when applying cyclic delay diversity to the OFDM communication system. See para. 0011.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Vos_447 (US20190222447) in view of AKITA_686 (US20080037686), and further view of BAHNG_461 (US20200154461)
Claim(s) 15, 23
Vos_447 does not explicitly teach
wherein the tone index is a tone index of the tone in which the symbol is to be transmitted.
However in a similar endeavor, BAHNG_461 teaches
	wherein the tone index is a tone index of the tone in which the symbol is to be transmitted. phase rotation is determined and applied to a subcarrier index that a symbol was received/transmitted on <FIG(s). 4; para. 0066>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Vos_447 and AKITA_686 with the embodiment(s) disclosed by BAHNG_461. One of ordinary skill in the art would have been motivated to make this modification in order to mitigate against a problem that the carrier phase rotation due to the synchronization impairment and a resulting phase shift increase or decrease in proportion to an index of a subcarrier to which data is mapped increases. See para. 0004.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Vos_447 (US20190222447) in view of AKITA_686 (US20080037686), in view of BAHNG_461 (US20200154461), and further view of Kuchi_003 (US20110142003)
Claim(s) 16, 24
Vos_447 does not explicitly teach
wherein the phase rotation is reset at a start of a subframe or a start of a slot.
However in a similar endeavor, Kuchi_003 teaches
	wherein the phase rotation is reset at a start of a subframe or a start of a slot. Phase rotation values can be kept constant during a slot and they may take new values in different slots (i.e., phase value is slot dependent), which span both time and frequency dimensions. Accordingly when a new value occurs in another set, the phase rotation is considered reset (with respect to a value used in a previous slot) <para. 0047-0048, 0056, 0058>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Vos_447, AKITA_686 and BAHNG_461 with the embodiment(s) disclosed by Kuchi_003. One of ordinary skill in the art would have been motivated to make this modification in order to achieve transmit diversity and precoding using multiple antennas in wireless networks. See para. 0030.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717. The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415